      Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT f'i'-ED
                                                         U S. DISTRICT COURT
                         FOR THE DISTRICT OF WYGMINSJSTRICT OF V.'YOMIMG

                                                     m       M11              pn     08
                                                          ~ p I;   * M p A   RRIS, CLERK
SINCLAIR WYOMING REFINERY                              ;tepi
                                                                   CHEYENIiE
COMPANY, a Wyoming corporation.

                 Plaintiff,
                                                 Case N0.15-CV-91-ABJ
                    V.



A&B Builders, LTD., a Texas limited
partnership; MATRIX ENGINEERING,
LTD., a Texas limited partnership;
HOWE-BAKER ENGINEERS, LTD., a
Texas limited partnership; APPLIED
CONTROL EQUIPMENT, LLC, a
dissolved Colorado limited liability
company nka APPLIED CONTROL
EQUIPMENT, LLLP, a Colorado limited
liability limited partnership;
INSTRUMENT & VALVE SERVICES
COMPANY, a Delaware company;
FISHER SERVICE CO. dba FISHER
CONTROLS INTERNATIONAL, INC., a
Delaware corporation nka FISHER
CONTROLS INTERNATIONAL, LLC, a
Delaware limited liability company; and
EMERSON PROCESS MANAGEMENT,
LLLP, a Delaware limited liability limited
partnership,

               Defendants.



   ORDER GRANTING HBE'S MOTION FOR SUMMARY JUDGMENT TO
          ENFORCE THE CONTRACTUAL LIMITATIONS PERIOD
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 2 of 22




       THIS MATTER comes before the Court on Defendant and Counterclaimant Howe-

Baker Engineers, Ltd.'s ("HBE") Mo.for Summ. J. to Enforce the Contractual Limitations

Period {"Mo. for Summ. J."), ECF No. 312. Plaintiff Sinclair Refining Company ("Sinclair")

filed a Mem. Br. in Opp'n. to Howe-Baker Engineers, LTD. 's Mo. for Summ. J. to Enforce

the Contractual Limitations Period ("jBr. in Opp'r^\ ECF No. 369. HBE countered with a

Reply Br. in Supp. of Mo. for Summ. J. to Enforce the Contractual Limitations Period

 Reply jBr."), ECF No. 408. Having considered all the filings, the applicable law, and being

otherwise fully advised, the court FINDS and ORDERS as follows:

                                       I.      Background


       The overarching question this Court must resolve is who is liable for a $117 million

explosion and fire at a Sinclair refinery in Sinclair, Wyoming. HBE, an engineering business

that Sinclair contracted to perform services in this matter, argues that it cannot be held liable

after careful consideration of its contract with Sinclair. Ex. 2, ECF No. 102 ("EPC

Contract").

       Sinclair and HBE contemplated that the EPC Contract would govern the "dismantling

of [a] . . . hydrocracker unit in California, transportation of that hydrocracker unit [to]

Sinclair, Wyoming,. . . providing . . . detailed design and engineering specifications so that

[the] hydrocracker unit could become a hydrotreater unit, and . . . the construction,

installation and integration of that unit into [Sinclair's] existing refinery . . . ." Br. in Opp'n

Ex. 1, H1, ECF No. 369. This work "was ultimately completed in 2006." Id.
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 3 of 22




       Repurposing the hydrocracker unit required replacement or refurbishment of a control

valve (FV-10). Mo. for Summ. J. 2, ECF No. 312. Although the design specifications called

for the valve to be composed of stainless steel, Sinclair purchased a carbon steel valve (FV-

241), and "provided this owner-purchased equipment to the CB&I Parties for [replacement

and] installation." Id. at 2; see also Br. in Opp'n to Second Mo. for Summ. J. 15, ECF No.

373. It was this FV-241 valve that "instantaneously and catastrophically fractured" as a result

of a high temperature hydrogen attack. Br. in Opp 'n 2, ECF No. 369. The high temperature

hydrogen attack occurred on September 27, 2013. Mo. for Summ. J. 3, ECF No. 312; Br. in

Opp'n 2, ECF No. 369. Thus, at least six years and nine months passed between when HBE

completedrepurposing the hydrocracker and high temperature hydrogen attack.

       Since the EPC Contract is over three-hundred pages, it should come as no surprise

that it includes provisions dealing with HBE's liability in the event a calamity involving # 4

HDS Unit at the Sinclair refinery. Pertinent provisions include:

           1.0 GUARANTEES


              1.1 Design and Engineering Services: Contractor guarantees Sinclair
              that it will perform its design and engineering services in accordance
              with the standards of care and diligence normally practiced by
              recognized engineering firms in performing services of a similar nature
              for the petroleum refining industry in existence at the time of the
              performance of work. Without limitation of any other rights or
              remedies of Sinclair, if it is shown that those standards have not been
              met within the period set forth below. Contractor shall, upon receipt
              within the warranty period of written notice of such failure,
              promptly furnish, at no cost to Sinclair, such corrective home office
              design and engineering services as may be necessary within the
              original scope of its design and engineering services, to remedy
              such deficiency.
         Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 4 of 22




                1.2 Fabricated Equipment and Field Construction: Contractor
                guarantees Sinclair that equipment provided by Contractor which is of
                Contractor's manufacture, and field construction work performed by
                Contractor or subcontractors shall comply strictly with the provisions
                of this Contract and all specifications, drawings and standards referred
                to in this Contract, and that the Work shall be free from defects in
                materials and workmanship .. .Without limitation of any other rights
                or remedies of Sinclair, if any defect in violation of the foregoing
                guarantee arises within the period set forth below. Contractor shall,
                upon receipt within the warranty period of written notice of such
                defect, promptly furnish, at no cost to Sinclair, labor, equipment
                and materials necessary to correct, repair or replace, at
                Contractor's option, such defective equipment or materials and
                cause the Work to comply fully within the foregoing guarantees, up to
                the aggregate limit of Contractor's liability as described herein ....

                1.4 Warranty Period: Contractor's guarantees set forth in Sections 1.1,
                1.2 and 1.3 shall extend for twelve (12) months from Mechanical
                Completion.* Any period wherein the Work is not available for use
                and/or is limited in use due to defects in materials, workmanship or
                engineering furnished by Contractor shall extend the guarantee period
                by an equal period of time.

                1.7 LIMITATIONS: ALL WARRANTIES OF ANY NATURE
                MADE BY CONTRACTOR IN CONNECTION WITH THE WORK
                ARE LIMITED TO THOSE SET FORTH IN THIS ARTICLE 1.
               CONTRACTOR   DISCLAIMS                    ALL STATUTORY,  ORAL,
               EXPRESSED  OR IMPLIED                     WARRANTIES, INCLUDING
                WARRANTIES OF MERCHANTIBILITY OR FITNESS FOR A
                PARTICULAR PURPOSE, AND WARRANTIES ARISING FROM
                COURSE OF DEALING OR TRADE USAGE. SINCLAIR SHALL
                ALLOW CONTRACTOR TO PERFORM TESTS AND/OR
                REMEDIAL SERVICES AT A MUTUALLY AGREEABLE TIME.
                FAILURE BY SINCLAIR TO ALLOW CONTRACTOR TO
                PERFORM TESTS AND/OR REMEDIAL SERVICES WITHIN THE



^ "Mechanical Completion" is define as "notification by the Contractor and acceptance by Sinclair via
checking and inspection of equipment confirming appropriate construction and installation of materials in
accordance with drawings and specifications that the unit is ready for commissioning in a safe manner, in
compliance with project requirements and Attachment J -Construction/Mechanical Completion." EPC
Contract at 5. Sinclair does not dispute HBE's assertion that Mechanical Completion was achieved in
2006. See Br. in Opp 'n, ECF No. 369.
         Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 5 of 22




                UNITS NORMAL              TURNAROUND          CYCLE AFTER WRITTEN
                NOTIFICATION OF DEFECT SHALL RELIEVE CONTRACTOR
                OF ITS WARRANTY OF THE WORK RELATIVE TO SUCH TEST
                OR SERVICE. THE REMEDIES OF SINCLAIR SET FORTH IN
                THIS ARTICLE           1   CONSTITUTE SINCLAIR'S SOLE AND
                EXCLUSIVE RECOURSE WITH RESPECT TO THE QUALITY
                OF THE WORK, AND SINCLAIR SHALL RELEASE
                CONTRACTOR             FROM         ANY       LIABILITY         IN    EXCESS
                THEREOF,         REGARDLESS             OF    CONTRACTOR'S             FAULT,
                NEGLIGENCE OR STRICT LIABILITY. SUCH EXCLUSIVE
               REMEDIES SHALL NOT BE DEEMED TO HAVE FAILED FOR
                THEIR ESSENTIAL PURPOSE SO LONG AS CONTRACTOR IS
                WILLING       AND      ABLE        TO   REPAIR       OR       REPLACE        THE
               DEFECTIVE WORK AS PRESCRIBED ABOVE. CONTRACTOR
                SHALL       HAVE       NO     LIABILITY        UNLESS         NOTIFIED        IN
               WRITING          OF    A     DEFECT        WITHIN 12 MONTHS OF
               MECHANICAL             COMPLETION           CONSISTENT WITH THE
                CONDIITONS           STATED        IN   ARTICLE        1.0.   CONTRACTOR
                SHALL BE GIVEN THE OPPORTUNITY TO INSPECT AND
               CORRECT, REPAIR OR REPLACE SUCH DEFECTIVE WORK AT
               A TIME OF SINCLAIR'S CHOOSING AT OR PRIOR TO THE
               NEXT SCHEDULED TURNAROUND FOR THE UNIT. SHOULD
               CONTRACTOR NOT AGREE WITH PROPOSED TIMING TO
               REPAIR         OR      REPLACE           SUCH        DEFECTIVE           WORK,
               CONTRACTOR            WILL     NOTIFY         SINCLAIR      OF    INTENT       TO
               FOLLOW PART II, ARTICLE 3.0 'PRICING FOR CHANGES' AND
               [ID]ENTIFY THE COSTS TO REPAIR OR REPLACE THE
               DEFECTIVE WORK. CONSISTENT WITH THE ARTICLE,
               AGREEMENT             WILL     BE    REACHED         BY     SINCLAIR          AND
               CONTRACTOR ON THE COST. THE AGREED UPON COST WILL
               BE PAID TO SINCLAIR BY THE CONTRACTOR, RELEASING
               CONTRACTOR            OR ANY        CLAIMS       FOR     SAID     REPAIR       OR
               REPLACEMENT OF DEFECTIVE WORK.


EPC Contract at 297-99 (emphasis added). The question now before the Court is whether

these provisions bar Sinclair's breach of contract claim against HBE.^




 Breach of contract is Sinclair's first claim for relief. SecondAm. Compl. 8, EOF No. 168.
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 6 of 22




                                   II,    Standard of Review


       Summary judgment is appropriate where "there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). A dispute of fact is genuine if a reasonable juror could resolve the disputed fact in

favor of either side. See Anderson v. Liberty Lobby, Inc,, 477 U.S. 242, 248 (1986). A

dispute of fact is material if under the substantive law it is essential to the proper disposition

of the claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). When the

Court considers the evidence presented by the parties, "[t]he evidence of the non-movant is

to be believed, and all justifiable inferences are to be drawn in the non-movant's favor."

Anderson, All U.S. at 255.


       The party moving for summary judgment has the burden of establishing the

nonexistence of a genuine dispute of material fact. Lynch v. Barrett, 703 F.3d 1153, 1158

(10th Cir. 2013). The moving party can satisfy this burden by either (1) offering affirmative

evidence that negates an essential element of the nonmoving party's claim, or (2)

demonstrating that the nonmoving party's evidence is insufficient to establish an essential

element of the nonmoving party's claim. See FED. R. Civ. P. 56(c)(l)(A)-(B).

       Once the moving party satisfies this initial burden, the nonmoving party must support

its contention that a genuine dispute of material fact exists either by (1) citing to particular

materials in the record, or (2) showing that the materials cited by the moving party do not

establish the absence of a genuine dispute. See id. The nonmoving party must "do more than

simply show that there is some metaphysical doubt as to material facts." Matsushita Elec.

                                                6
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 7 of 22




Indus. V. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, to survive a summary

judgment motion, the nonmoving party must "make a showing sufficient to establish the

existence of [every] element essential to that party's case, and on which that party will bear

the burden of proof at trial." Celotex Corp. v. Catrett, All U.S. 317, 322 (1986). Further,

when opposing summary judgment, the nonmoving party cannot rest on allegations or

denials in the pleadings but must set forth specific facts showing that there is a genuine

dispute of material fact for trial. See Travis v. Park City Mun. Corp., 565 F.3d 1252, 1258

(10th Cir. 2009).

       When considering a motion for summary judgment, the court's role is not to weigh

the evidence and decide the truth of the matter, but rather to determine whether a genuine

dispute of material fact exists for trial. Anderson, All U.S. at 249. Credibility determinations

are the province of the fact-finder, not the court. Id. at 255.

        III.    RULES OF CONTRACT INTERPRETATION. EXCLUSIVE REMEDY


                    PROVISIONS. AND CONTRACTUAL LIMITATIONS CLAUSES^


       Wyoming courts interpret contracts to effectuate the plain language contained therein.

P &. N Investments, LLC v. Frontier Mall Assocs., LP, 2017 WY 62, H 10, 395 P.3d 1101,

1104 (Wyo. 2017) (citing Comet Energy Servs., LLC v. Powder River Oil & Gas Ventures,

LLC, 2008 WY 69, K 6, 185 P.3d 1259, 1261 (Wyo. 2008) {Comet I)). When interpreting a

contract, courts "avoid interpreting a contract so as to find inconsistent provisions or so as to



 The Parties' do not dispute that Wyoming law applies to the EPC Contract.
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 8 of 22




render any provision meaningless." Pope v. Rosenberg, 2015 WY 142, H20, 361 P.3d 824,

830 (Wyo. 2015) (quoting Wallop Canyon Ranch, LLC v. Goodwyn, 2015 WY 81, K 35,

351 P.3d 943, 953 (Wyo. 2015)). Unless a contract's language is unclear or ambiguous,

courts interpret and construct contracts as a matter of law. Hunter v. Reece, 2011 WY 97, |

18, 253 P.3d 497, 502 (Wyo. 2011) (quoting Thorkildsen v. Belden, 2011 WY 26,1 8, 247

P.3d 60, 62 (Wyo. 2011). Ambiguous language is that language marred by obscurity,

"indefiniteness of expression," or the presence of "a double meaning." Amoco Prod. Co. v.

Stauffer Chem. Co. of Wyo., 612 P.2d 463, 465 (Wyo. 1980) (citation omitted); see also Bear

Peak Res., LLC v. Peak Powder River Res., LLC, 2017 WY 124, H 59, 403 P.3d 1033, 1051

(Wyo. 2017), reh'g denied (Nov. 7, 2017) (explaining that extrinsic evidence cannot be used

to formulate an ambiguity).

       There is typically nothing ambiguous about an exclusive remedy clause. Such

provisions alter the general rule that "[r]emedies mentioned in a contract generally are not

exclusive remedies." See Walters v. Michel, 745 P.2d 913, 915 (Wyo. 1987). For example, in

Dewey v. Wentland the Wyoming Supreme Court held that "the remedies of damages and

specific performance" were possibly available to a seller where the agreement at issue did

not include an exclusive remedies clause but did include a liquidated damages clause. 2002

WY 2, II41, 38 P.3d 402, 417 (Wyo. 2002). But where the contract does include an exclusive

remedies clause and restricts the time in which that exclusive remedy may be brought, a

party's failure to assert their exclusive, bargained-for remedy obstructs its lawsuit. See

Heimeshojf v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 107 (2013) (explaining that


                                             8
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 9 of 22




statutes of limitations are simply "default rule[s]" and that parties are free "to choose a

shorter [but reasonable] limitations period.") (citing Riddlesbarger v. Harlford Ins. Co., 1

Wall. 386, 390 (1869)); Holden Farms, Inc. v. Hog Slat, Inc., 347 F.3d 1055, 1060 (8th Cir.

2003) (holding that a one-year warranty period regarding the quality of "materials and

equipment" and work subject to the contract was reasonable and barred a breach of contract

action filed after the warranty period).

       When analyzing the implications of bargained-for contractual limitations provisions,

Wyoming courts must consider Wyoming's background of providing robust endorsement for

the freedom of contract. Sinclair Oil Corp. v. Columbia Cas. Co., 682 P.2d 975, 978-79

(Wyo. 1984). The reality that the Wyoming Supreme Court often respects forum selection

and choice of law provisions signals Wyoming's attitude towards holding parties to their

bargain. Nuhome Investments, LLC v. Weller, 2003 WY 171, | 9, 81 P.3d 940, 945 (Wyo.

2003) (citations omitted). In the same vein, the Wyoming Supreme Court has held "that

contractual periods of limitation are prima facie valid and will be enforced absent a

demonstration by the party opposing enforcement that the clause is unreasonable or based

upon fraud or unequal bargaining positions." M, 116, 81 P.3d at 947 (citing Durdahl v. Nat'l

Safety Assocs., Inc., 988 P.2d 525, 527-28 (Wyo. 1999)). The current issue is whether the

Court should interpret the EPC Contract in a manner where its exclusive remedy provision

and contractual limitation clause collaborate to bar Sinclair's breach of contract claim against

HBE.
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 10 of 22




                                  IV.     LEGAL ANALYSIS


       HBE admits that Articles 1.1 and 1.2 guaranteed that HBE and its subcontractors

would provide "services in accordance with the standards of care and diligence normally

practiced by recognized engineering firms in performing services of a similar nature" and

"field construction work . . . [that] complied] strictly with the provisions of this Contract,

and all specifications, drawings, and standards referred to in this Contract, and that the Work

[would] be free from defects in materials and workmanship." However, HBE argues that

these guarantees were not unending as they are limited by the warranty period of Article 1.4:

"Contractor's guarantees set forth in Section 1.1, 1.2 and 1.3 shall extend for twelve (12)

months from Mechanical Completion." Since Sinclair concedes that HBE finished

repurposing # 4 HDS Unit in 2006, HBE argues that Sinclair cannot now assert claims under

those guarantees for an explosion and fire that occurred in 2013. Such claims are beyond the

one-year warranty period.

       HBE further argues that Sinclair cannot bypass this predicament by looking for

another avenue to sustain a different claim—Sinclair agreed the "REMEDIES OF

SINCLAIR SET FORTH IN THIS ARTICLE 1 CONSTITUTE SINCLAIR'S SOLE AND

EXCLUSIVE RECOURSE WITH RESPECT TO THE QUALITY OF THE WORK                                   "

EPC Contract Article 1.7. Additionally, HBE argues that Article 1.7 saves it from liability

because Sinclair did not provide written notice "OF A DEFECT WITHIN 12 MONTHS OF

MECHNICAL COMPLETION CONSISTENT WITH THE CONDITIONS STATED IN

ARTICLE 1.0." fr/.


                                              10
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 11 of 22




       In response, Sinclair principally argues that 1) HBE waived it contractual limitations

defense; 2) the EPC Contract only addresses breach of warranty claims and Sinclair's claim

is a breach of contract claim; 3) the exclusive remedy provision of Article 1.7 does operate in

conjunction with Article 1.4 to bar Sinclair's breach of contract claim against HBE. The

Court will consider each of these defenses in turn.


   1) Waiver


       The initial issue is whether HBE waived its contractual limitations defense by 1)

failing to include it in its Answers (ECF Nos. 24, 104, and 236), to all three of Sinclair's

Complaints (ECF Nos. 1, 91, and 168) and 2) not referencing it in its statute of limitations

summary judgment argument (ECF No. 82). Without citing any pertinent authority, Sinclair

alleges that these two details evidence HBE's waiver ofthe contractual limitations defense.

       Although the Tenth Circuit appears not to have weighed in, it is evident that most

courts hold that, in the absence of prejudice and where the party independently raised a

statute of limitations defense, the failure to advance a contractual limitations defense in an

answer does not constitute a waiver of it for purposes of summary judgment arguments. E.g.,

Han V. Mobil Oil Corp., 12> F.3d 872, 878 (9th Cir. 1995) ("hold[ing] that an affirmative

defense based upon a contractual limitations period may be raised for the first time on

summary judgment if no prejudice is caused to the nonmoving party."); Fin. Timing

Publications, Inc. v. Compugraphic Corp., 893 F.2d 936, 945 n.9 (8th Cir. 1990) ("Although

the answer alleged that the complaint was barred by the 'applicable statute of limitations,'

the plaintiff contends that because the answer did not specifically refer to the contractual

                                              11
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 12 of 22




limitations provision, Compugraphic cannot rely on this provision for its defense. We

disagree."); Ray v. Fedex Corp. Servs., Inc., 668 F. Supp. 2d 1063, 1066 (W.D. Tenn. 2009)

(explaining that "a 'contractual' limitations defense is not one of the affirmative defenses

enumerated in Rule 8(c), and thus, is not subject to waiver under the rule."); see also Core

Commc'ns, Inc. v. Verizon Maryland, Inc., No. 1:02-CV-3180-JFM, 2012 WL 3292899, at

*8 n.6 (D. Md. Aug. 10, 2012), aff'd sub nom. Core Commc'ns, Inc. v. Verizon Maryland

LLC, 744 F.3d 310 (4th Cir. 2014) (distinguishing a statute of limitations affirmative defense

from a contractual limitations defense because the former relies on an "extrinsic" provision

while the latter relies on the contract in controversy). But see S. Wallace Edwards & Sons,

Inc. V. Cincinnati Ins. Co., 353 F.3d 367, 372-73 (4th Cir. 2003). While neither party cited a

Tenth Circuit case to support their position, there is a slip copy of a district court decision

from New Mexico where the court barred a contractual limitations defense because the

Defendant failed to plead it in its answer. Johnson v. Baxter Healthcare Corp., No. CV 05-

357 JH/RLP, 2006 WL 8443620, at *3 (D.N.M. Oct. 27, 2006) (slip copy). However, in

Johnson the defendant also failed to plead a statutory limitations defense. Id. The court

therefore found that the defendant provided "no notice that it is asserting a limitations period

defense ...." Id.


       Here, Johnson is distinguishable because HBE raised a statutory limitations period

defense. This put Sinclair on notice that HBE planned to argue that some authority, whether

located in legislative statutes or contractual provisions between the parties, incorporated a

limitations period.


                                              12
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 13 of 22




       Additionally, Sinclair will not be prejudiced by HBE's contractual limitations

defense. This motion deals entirely with Sinclair's breach of contract action against HBE. As

a consequence, Sinclair presumably has knowledge of what that contract entails. Moreover,

to evaluate and oppose HBE's contractual limitations defense Sinclair did not need to

consider additional facts or turn to outside-the-contract authority, such as a statute of

limitations. Sinclair instead could discover the applicable time limitation simply by analyzing

the EPC Contract. Indeed, Sinclair need only turn to Article 1.1—a provision its breach of

contract claim relies on {Second Am. Compl H 27, EOF No. 168)—^to realize that this

litigation relates to a limitations period: "Contractor shall, upon receipt within the warranty

period of written notice of such failure, promptly furnish, at no cost to Sinclair, such

corrective home office design and engineering services as may be necessary ... to remedy

such deficiency." (emphasis added).

       Finally, HBE's failure to argue the contractual limitations defense in association with

its statutory limitations defense did not constitute a waiver of the contractual limitations

defense. The two defenses are distinct: statutes of limitations depend on legislative

determinations regarding equitable timelines for bringing relevant lawsuits; contractual

limitations depend on private, bargained-for timelines for such suits. See Order of United

Commercial Travelers ofAm. v. Wolfe, 331 U.S. 586, 608 (1947). In other words, a court

analyzing these two defenses must consider an entirely different source for determining the

controlling law. See Nuhome Investments, LLC, H9, 81 P.3d at 942 n.l (refusing to adopt the

parties' classification of a contractual limitations period as a statute of limitations "because


                                              13
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 14 of 22




the one-year time period is set by contract rather than statute . . . T h e Court does not see

why Sinclair can raise ten separate motions for summary judgment but HBE cannot raise two

separate motions for summary judgment when both are based on different sources of law.

Because Sinclair has presented no germane argument to the contrary, and the Court finds that

the weight of authority supports HBE's position, the Court concludes that HBE did not waive

its contractual limitations defense.


    2) Breach of Warranty v. Breach of Contract


        The next issue before the Court is whether Articles 1.4 and 1.7 apply to Sinclair's

breach of contract claim. Sinclair argues that they do not because those provisions relate only

to warranty claims, "which claims are based on defects in performance rather than whether

or not performance occurred at all. Tavarez v. Horstman, 542 P.2d 1275,1279 (Wyo. 1975)."

Br. in Opp'n 7-8, ECF No. 369."^ Since Sinclair classifies its claim as a breach of contract

claim, Sinclair contends that Articles 1.4 and 1.7 are inapplicable.

        But Sinclair's breach of contract claim largely centers on HBE's alleged "defects in

performance." For instance, Sinclair states.




^ Sinclair'scitation to Tavarez is perplexing. On page 1279 of that opinion, the Wyoming Supreme Court
discussed the boom in housing construction after World War 11. The court stated that housing construction
had become more specialized and that "ordinary home buyer[s]" were in no position "to discover defects
lurking in the plumbing, the electrical writing, [or] the structure itself, all of which is usually covered up
and not open for inspection." Id. After thoughtful reflection, the court determined that the doctrine of
caveat emptor should be deadened in the context of a home acquisition. Id. The court finished the page by
discussing a Colorado case justifying its holding. Id. Sinclair's citation does not support Sinclair's
distinction between breach of warranty and breach of contract claims.



                                                     14
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 15 of 22




       Howe-Baker, A&B and Matrix were actively involved in the supervision, [1]
       dismantling and [2] transportation of the . . . hydrocracker unit to Sinclair,
       Wyoming, the [3] detailed design and engineering of that unit to become a
       hydrotreater unit, and the [4] construction, installation and integration of that
       hydrocracker unit into Sinclair's existing refinery


Second Am. Compl. t 18, ECF No. 168. Sinclair further states that it entered into the EPC

Contract with HBE


       for the [1] dismantling of the . . . hydrocracker unit in California, [2]
       transportation of that hydrocracker unit to Sinclair, Wyoming, for the
       providing of [3] detailed design and engineering specifications so that
       hydrocracker unit could become a hydrotreater unit, and for the [4]
       construction, installation and integration of that unit....

Id. Therefore, Sinclair's Second Am. Compl. points to at least four instances where HBE was

"actively involved" (i.e., performed) under the EPC Contract. And it appears that HBE

performed in the area of most concern to Sinclair: Sinclair classifies its "claim against Howe-

Baker" as a "breach of contract construction defect claim''' {Briefin Opp'n 2, ECF No. 369);

yet, as stated earlier, Sinclair alleges that HBE was "actively involved in ... the construction

... of [the] hydrocracker unit." Second Am. Compl. 118, ECF No. 168. It is incongruous for

Sinclair to argue that HBE was "actively involved" with construction work while not

performing "at all" under the EPC Contract.

       Part of the confusion likely stems from mismatch of warranty claims to services

contract. See, e.g., Kemper Architects, P.C. v. McFall, Konkel & Kimball Consulting

Engineers, Inc., 843 P.2d 1178, 1186 (Wyo. 1992); Sw. Bell Tel. Co. v. FDP Corp., 811

S.W.2d 572, 574-75 (Tex. 1991) ("Although it is well-established that express warranties are

enforced in service transactions, see Hawkins v. McGee, 84 N.H. 114, 146 A. 641 (1929),

                                              15
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 16 of 22




warranty law has primarily developed in the context of the sale of goods."). Consideration of

Hawkins will shine a light on this issue. There, a doctor guaranteed "to make [a boy's] hand

a hundred per cent perfect... or a hundred per cent good . .." Hawkins 146 A. at 643. The

court found that these words created an express warranty. Id. When the boy's hand was not

"a hundred per cent perfect" after the surgery, the court concluded "that the true measure of

the plaintiffs damage" in the action was "the difference between the value to him of a

perfect hand .. . and the value of his hand in its present condition, including" consequential

damages. Id. at 644. (citation committed). Therefore, the doctor's breach was not that he

failed to perform the surgery, but that he did not obtain the promised results.

       Likewise, here, Sinclair's "breach of contract construction defect claim" is not that

HBE did not perform construction work pursuant to the EPC Contract, but that HBE's

construction work was not compliant with the promised standard. This conclusion is evident

by merely looking at Sinclair's Second Am. Compl Sinclair argues that HBE breached the

following provision of the EPC Contract: "Contractor shall provide competent and sufficient

professional engineering services, according to industry standards, are necessary to ensure

satisfactory completion of Work. (EPC Contract, Part I, Art. 1.15)." This provision creates an

express warranty that HBE's engineering services will comply with a certain standard.

Sinclair says that HBE's engineering services were not to that standard. Accordingly, the

Court concludes that Sinclair's "breach of contract construction defect claim" encompasses a

warranty claim. As a result, the Court finds that Sinclair is incorrect when it asserts that it

"has not made a claim for breach of warranty." Br. in Opp'n 8, ECF No. 369. The Court


                                               16
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 17 of 22




further concludes that "[Article] 1.0 of the EPC Contract," which "addressed repair or

replacement warranty claims," applies to Sinclair's breach of contract claim against HBE.

Id. at 9 (emphasis added).


   3) Consequences of Articles 1.4 and 1.7

       Having determined that Sinclair's breach of contract claim includes a breach of

warranty claim, the Court must now determine the effect of Ajrticles 1.1, 1.2, 1.4 and 1.7.

Articles 1.1 and 1.2 guarantee that HBE will, "upon receipt within the warranty period of

written notice," repair deficient work or material. Article 1.4 states that HBE's guarantees

"shall extend for twelve (12) months from Mechanical Completion." Pursuant to Article

1.7 of the EPC Contract,


       THE REMEDIES OF SINCLAIR SET FORTH IN THIS ARTICLE 1
       CONSTITUTE SINCLAIR'S SOLE AND EXCLUSIVE RECOURSE
       WITH RESPECT TO THE QUALITY OF THE WORK, AND SINCLAIR
       SHALL      RELEASE     CONTRACTOR          FROM     ANY     LIABILITY      IN
       EXCESS THEREOF, REGARDLESS OF CONTRACTOR'S FAULT,
       NEGLIGENCE OR STRICT LIABILITY.



In sum, the plain language of the EPC Contract unambiguously provides remedies

(Articles 1.1 and 1.2) concerning HBE's work, a contractual limitations period for those

remedies (Article 1.4), and states that such remedies are Sinclair's exclusive remedy

(Article 1.7).^




^ The Court also concludes that Article 1.7's reference to Sinclair's "SOLE AND EXCLUSIVE
RECOURSE" and "RELEASE" of HBE "REGARDLESS OF [HBE'S] FAULT, NEGLIGENCE, OR
                                             17
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 18 of 22




       Here, Sinclair attempts to bypass the EPC Contract's exclusive remedy procedure

by asserting a breach of contract action outside of the period of limitations. But

"contractual periods of limitation are prima facie valid and will be enforced absent a

demonstration by the party opposing enforcement that the clause is unreasonable or based

upon fraud or unequal bargaining positions." Nuhome Investments, LLC,              16, 81 P.3d at

947 (citing Durdahl v. Nat'l Safety Assocs., Inc., 988 P.2d 525, 527-28 (Wyo. 1999)).

Sinclair makes no attempt to satisfy its burden of showing that the limitations period is

unreasonable or based upon fraud or unequal bargaining positions. Accordingly, the

Court finds that Sinclair's proper remedy for HBE's alleged deficient work was to notify

HBE of any deficiency within a year of Mechanical Completion in 2006, not to assert the

current breach of contract action.


   4) Sinclair's Remaining Arguments


       Sinclair asserts that it can still make a claim for damages notwithstanding the EPC

Contract because "[i]f Sinclair's sole and exclusive recourse was limited to repair or

replacement of defective work, there would be no need for the EPC Contract to address

the recovery of damages between the parties." Br. in Opp'n 9, ECF No. 369. The

following provisions, Sinclair claims, provide support for that notion:

           1. Section 28.1.4- Sinclair's right to seek indemnity from Howe-Baker caused
              by the negligence of Howe-Baker or its subcontractors up to $10,000,000


STRICT LIABILITY" provides further support for the notion that Article 1.7 embraces and bars claims
for damages.
                                                18
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 19 of 22




             cumulative total liability for damage to the property of Sinclair. (Doc. 102-
             2; p. 314).
          2. Section 50.0- An attempt to limit Howe-Baker's cumulative damage
             liability for contract, tort, statute, equity, fault, negligence, strict liability
             and breach of contract. (Doc. 102-2, p. 322).
          3. Section 51.0- An attempt to exclude consequential damages between the
             parties. (Doc. 102-2, p. 323).

Id. As stated earlier, the Court interprets contracts as a whole and in a manner to avoid

rendering "any provision meaningless." Pope, Tj 20 361 P.3d at 830.              All of these

provisions can be read in harmony with Article 1.7. Though it is true that these provisions

contemplate a damage action—as opposed to a warranty action for repairs or

replacement—^by Sinclair against HBE, these provisions are triggered under a specific set

of circumstances.


       Once Sinclair notified HBE in writing of a defect in work or material within the

notification period,   HBE agreed to "promptly furnish" corrective services, labor,

equipment, and materials. Articles 1.1 and 1.2. If, however, HBE failed to correct such

defects, then HBE failed to provide the exclusive remedy describe in Article 1.7. In the

event of damages "caused by the negligence of Howe-Baker or its subcontractors,"

Sinclair could seek indemnification under Article 28.1.4 by virtue of HBE's failure to

provide the exclusive remedy it promised to perform. And in that scenario. Articles 50.0

and 51.0 would come into play to limit HBE's potential cumulative and consequential

damages liability. Consequently, the Court holds that Articles 28.1.4, 50.0, and 51.0 are

in harmony with Article 1.0.


                                              19
        Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 20 of 22




        Next, Sinclair argues that Articles 1.4 and 1.7 cannot be read together to limit

Sinclair's exclusive remedy to repair and replacement for defective work within one year

of Mechanical Completion because of Article 2.3, which states "[n]either [Sinclair's]

failure to make [an] inspection nor to discover defective workmanship, materials or

equipment, nor approval of or payment to [HBE] for such Work, materials or equipment

shall prejudice the rights of Sinclair.^' (emphasis added). But the exclusive remedy of

Article 1.7 does not depend on Sinclair's discovery of defective work. Instead, the

exclusive remedy depends on the warranty period: HBE agreed to cure defective work "if

it is shown that [the] standards have not been met within the period set forth below''''-, it

agreed to cure "defects in materials and workmanship ... if any defect in violation of the

foregoing guarantee arises within the period set forth below . . . ." Articles 1.1 and 1.2

(emphasis added). Sinclair's failure to inspect did not prejudice its rights to exercise its

exclusive remedy. However, Sinclair's failure to notify HBE within the warranty period

prejudiced its current attempt to seek damages outside the EPC Contract.^

        Finally, Sinclair cites Conda P'ship, Inc. v. M.D. Const. Co., 771 P.2d 920, 923

(Ct. App. 1989) for the proposition that a warranty period "for quality workmanship"

only "recites the duration of a warranty, not a limitation period for lawsuits." Conda's

holding falls directly in line with the rule that "[rjemedies mentioned in a contract

generally are not exclusive remedies." Walters, 745 P.2d at 915. Missing from Conda,


^ The Court also finds it persuasive that Article 2.3 relates to pre-completion inspections rather than a
warranty period hinging on Mechanical Completion, as contemplated by Articles 1.1, 1.2, 1.3, and 1.4.
                                                   20
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 21 of 22




though, was any discussion of an exclusive remedies clause. The existence of an

exclusive remedies clause has been crucial to this Court's analysis. It is the operative

provision barring Sinclair's breach of contract action. Accordingly, Conda does not

support Sinclair's argument. With no arguments left, the Court concludes that the EPC

Contract's exclusive remedy clause—and Sinclair's failure to exercise that exclusive

remedy—bars this current action as a matter of law.




                                           21
       Case 2:15-cv-00091-ABJ Document 461 Filed 06/11/19 Page 22 of 22




                                     V.      Conclusion

       Sinclair's breach of contract action against HBE fails because it bargained it away.

While HBE promised that it would provide quality work and materials, Sinclair in turn

promised that it would notify HBE of any defects within a year of Mechanical

Completion so that HBE could cure the defect. This remedial procedure was Sinclair's

exclusive remedy under the EPC Contract. Sinclair did not follow that remedial

procedure and, as a consequence, its current breach of contract claim is barred. Although

Sinclair might not like those contractual terms now, the Court must enforce the EPC

Contract consistent with its plain meaning and in light of Wyoming's public policy of

enforcing the freedom of contract. It is therefore

       ORDERED that HBE's Mo, for Summ. J., ECF No. 312, should be and is hereby

GRANTED;


       IT IS FURTHER ORDERED that ECF Nos. 265, 266, 267, 268, 269, 271, 273,

274, 275, 304, 362, 387, 388, 397, 398, and 450 should be and are hereby DENIED AS

MOOT.




       Dated this     //     day ofJune, 2019.



                                                     Alan B. Johnson /
                                                     United States District Judge




                                             22
